NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


    JOSEPH SCOTT,

                    Petitioner,               Civil Action
                                           No. 19-13693 (RMB)
         v.

    WARDEN DAVID ORTIZ,                          OPINION

                    Respondent.



BUMB, United States District Judge.

       Joseph Scott, a federal prisoner confined at FCI Fort Dix,

New Jersey, has filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. (ECF No. 1). For the reasons

expressed below, this Court will dismiss the petition for lack of

jurisdiction.

       BACKGROUND

       Following a jury trial, Petitioner was sentenced in the United

States District Court for the District of Delaware on January 31,

2000 to a custodial term of 360 months for conspiracy to distribute

cocaine and crack cocaine and distribution of crack cocaine, 21

U.S.C. § § 846, 841(a)(1). (ECF No. 1 at 6; United States v. Scott,

No. 1:99-cr-00033 (D. Del. Jan. 31, 2000) (ECF No. 133)).1 The


1   The Court takes judicial notice of these public records.
trial    court    sentenced    Petitioner    as   a   career   offender   under

U.S.S.G. 4B1.1 due to two prior Delaware state convictions: a 1995

drug conviction and a 1997 second-degree assault conviction. (ECF

No. 1 at 6). The United States Court of Appeals for the Third

Circuit affirmed the convictions but remanded for resentencing on

the length of Petitioner’s supervised release. United States v.

Scott, No. 00-5180 (3d Cir. May 13, 2004).

        In May 2002, Petitioner filed a motion to vacate, set aside,

or correct his sentence pursuant to 28 U.S.C. § 2255 raising

ineffective assistance of counsel claims in the sentencing court.

Scott, No. 1:99-cr-00033 (D. Del. May 9, 2002) (ECF No. 193). The

court partially denied the motion on January 15, 2003. United

States v. Scott, 243 F. Supp. 2d 97 (D. Del. 2003). After an

evidentiary hearing, Petitioner was permitted to file a petition

for   writ   of   certiorari    as   a   remedy   for   his    final   claim   of

ineffective assistance of counsel. Scott, No. 1:99-cr-00033 (D.

Del. June 24, 2003) (ECF No. 239-1).

        On April 20, 2016, Petitioner applied to the Third Circuit

for permission to file a second or successive § 2255 motion

pursuant to 28 U.S.C. § 2244(b). In re: Joseph Scott, No. 16-1947

(3d Cir. filed Apr. 20, 2016). The application argued that he did

not qualify as a career offender after the Supreme Court’s decision

in Johnson v. United States, 135 S. Ct. 2551 (2015). (ECF No. 1 at

6). The Third Circuit granted the application and transferred the



                                         2
petition to the District of Delaware. Scott, No. 16-1947 (3d Cir.

Oct. 11, 2017). The District of Delaware dismissed the § 2255

motion as time barred. (ECF No. 1 at 6). See also Scott v. United

States, No. 99-33, 2019 WL 1772397, at *1 (D. Del. Apr. 23, 2019).

Petitioner subsequently filed this petition under 28 U.S.C. § 2241

on June 12, 2019.

       Petitioner raises four grounds for relief: (1) “[w]hether a

sentence    above    the   statutory     maximum    implicates             the   related

separation-of-power         principle       qualifies     as       a        fundamental

sentencing    defect      redressable    under     the   Saving        Clause”;        (2)

“[w]hether    the    District    abused      its    authority,             inherent    or

otherwise, to impose a 360 month sentence . . . to run concurrent

in   the   absence   of    legislative      authorization      .       .    .    and   the

imposition of a sentence that exceeds the applicable statutory

maximum for a crime is an unauthorized sentence”; (3) “[w]hether

Scoot [sic] met his burden of showing that his assault conviction

is not a ‘crime of violence’ under the modified categorical

approach, where the record and the plea does not clarify what

statute he plead to”; (4) “[w]hether a misapplication of the

formerly mandatory career provisions is a fundamental sentencing

defect justifying successive collateral relief under the savings

clause, where the alleged error alter[ed] the statutory sentencing

range for the underlying drug crime”; (5) “[w]hether his 360 month

sentence exceeded the statutory maximum for his conviction for 21



                                        3
U.S.C. § 841(b)(1)(C) constitutes a miscarriage of justice.” (ECF

No. 1 at 4-5).

     This matter is now ripe for disposition.

     STANDARD OF REVIEW

     Petitioner brings this petition as a pro se litigant. The

Court has an obligation to liberally construe pro se pleadings and

to hold them to less stringent standards than more formal pleadings

drafted by lawyers. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

Higgs v. Attorney Gen. of the U.S., 655 F.3d 333, 339 (3d Cir.

2011), as amended (Sept. 19, 2011) (citing Estelle v. Gamble, 429

U.S. 97, 106 (1976)). A pro se habeas petition and any supporting

submissions must be construed liberally and with a measure of

tolerance. See Royce v. Hahn, 151 F.3d 116, 118 (3d Cir. 1998);

Lewis v. Attorney Gen., 878 F.2d 714, 721–22 (3d Cir. 1989); United

States v. Brierley, 414 F.2d 552, 555 (3d Cir. 1969), cert. denied,

399 U.S. 912 (1970).

     Nevertheless, a federal district court must dismiss a habeas

corpus petition if it appears from the face of the petition that

the petitioner is not entitled to relief. 28 U.S.C. § 2254 Rule 4

(made applicable through Rule 1(b)); see also McFarland v. Scott,

512 U.S. 849, 856 (1994); Siers v. Ryan, 773 F.2d 37, 45 (3d Cir.

1985), cert. denied, 490 U.S. 1025 (1989).




                                4
     ANALYSIS

     Section    2241   “confers     habeas   jurisdiction   to    hear   the

petition of a federal prisoner who is challenging not the validity

but the execution of his sentence.” Coady v. Vaughn, 251 F.3d 480,

485 (3d Cir. 2001). A challenge to the validity of a federal

conviction or sentence must be brought under 28 U.S.C. § 2255. See

Jackman v. Shartle, 535 F. App’x 87, 88 (3d Cir. 2013) (per curiam)

(citing Okereke v. United States, 307 F.3d 117, 120 (3d Cir.

2002)). “[Section] 2255 expressly prohibits a district court from

considering a challenge to a prisoner's federal sentence under §

2241 unless the remedy under § 2255 is ‘inadequate or ineffective

to test the legality of his detention.’” Snyder v. Dix, 588 F.

App’x 205, 206 (3d Cir. 2015) (quoting 28 U.S.C. § 2255(e)); see

also In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997). “A § 2255

motion is inadequate or ineffective only where the petitioner

demonstrates that some limitation or procedure would prevent a §

2255 proceeding from affording him a full hearing and adjudication

of his wrongful detention claim.” Cradle v. U.S. ex rel. Miner,

290 F.3d 536, 538 (3d Cir. 2002) (citations omitted).

     By   his   own    admission,    Petitioner   sought    and   received

permission from the Third Circuit to file this motion as a second

or successive § 2255 motion in the District of Delaware. The

Delaware district court considered the petition and dismissed it




                                      5
as time barred.2 “Section 2255 is not inadequate or ineffective

merely because the sentencing court does not grant relief, the

one-year statute of limitations has expired, or the petitioner is

unable to meet the stringent gatekeeping requirements of . . . §

2255.” Id. at 539 (emphasis added). “It is the inefficacy of the

remedy,   not    the    personal     inability   to   use   it,   that   is

determinative.” Id. at 538 (citation omitted); see also Okereke,

307 F.3d at 120-21. The fact that Petitioner was denied the

requested relief by the sentencing court does not make § 2255

ineffective     or     inadequate.    Accordingly,    the   Court    lacks

jurisdiction over the petition under § 2241.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it was

filed.” 28 U.S.C. § 1631. The Court finds that it is not in the


2 The sentencing guidelines were mandatory at the time Petitioner
was sentenced as a career offender. In Beckles v. United States,
the Supreme Court held that the advisory guidelines cannot be
challenged as constitutionally vague, unlike the language of the
Armed Career Criminal Act that was held to be unconstitutionally
vague in Johnson. 137 S. Ct. 886, 890 (2017). Subsequently, the
Third Circuit determined that because “no Supreme Court case has
recognized [the right to bring a successful vagueness challenge to
the mandatory Guidelines' residual clause, Petitioner] cannot rely
on 28 U.S.C. § 2255(f)(3) to restart his applicable statute of
limitations period.” United States v. Green, 898 F.3d 315, 321 (3d
Cir. 2018), cert. denied, 139 S. Ct. 1590 (2019). The District of
Delaware relied on Beckles and Green in dismissing the § 2255 as
time barred. Scott, No. 99-33, 2019 WL 1772397, at *3–4.


                                      6
interests of justice to transfer this motion as Petitioner has

already pursued a second or successive § 2255 motion on the grounds

raised. Nothing in this opinion, however, should be construed as

prohibiting Petitioner from seeking the Third Circuit’s permission

to file on his own should he so choose.

     CONCLUSION

     For the reasons stated above, the petition is dismissed for

lack of jurisdiction. An accompanying Order will be entered.



Dated: August 14, 2019

                                    s/ RENÉE MARIE BUMB
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                7
